Citation Nr: 0631921	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for post operative residuals of a left below the 
knee amputation with chronic reflex sympathetic dystrophy. 

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1946.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
rendered by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2004, the veteran, through his accredited 
representative, filed a motion to advance his appeal on the 
Board's docket.  This motion was granted by the Board.  
Thereafter, in August 2004, the Board remanded the case to 
the RO for further evidentiary development.  The requested 
action has been completed and the case has been returned to 
the Board for further appellate consideration.

The Board notes that a VA physician, during a recent January 
2005 VA examination, opined that the veteran had some 
secondary problems in his left shoulder due to crutch use.  
Furthermore, the examiner noted that the veteran had right 
and left knee problems that were secondary to the veteran's 
service connected below the knee amputation.  These matters 
are referred to the RO for further action, if appropriate.  


FINDINGS OF FACT

1.  The veteran is rated at the schedular maximum of 60 
percent for amputation of the leg.  

2.  The veteran is currently service-connected for a left 
below the knee amputation, evaluated as 60 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 10 percent disabling; multiple cicatrices, rated as 
10 percent disabling; a shell fragment wound of the left 
shoulder, rated as noncompensable; and abdominal scars, 
rated as noncompensable.  His combined disability evaluation 
is 70 percent.  

3.  The veteran's service-connected disabilities, in 
particular his left below the knee amputation, when 
evaluated in association with his education and occupational 
experience, have rendered him unable to obtain and retain 
substantially gainful employment.  

4.  The shell fragment wound scar of the left shoulder is 
not productive of functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 60 
percent for post operative residuals of a left below the 
knee amputation with chronic reflex sympathetic dystrophy 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5160 to 
5165 (2006).

2.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.15, 4.16(b) (2006).  

3.  The criteria for a compensable evaluation for a shell 
fragment wound scar of the left shoulder have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  In addition, VA must also 
request that the veteran provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.  § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub.  L.  No.  107-330, § 401, 116 Stat.  2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall .  .  .  take due account 
of the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to his claims for increased ratings, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA by letters dated in 
September 2003 and August 2004, subsequent to the initial 
adjudication of the claims.  Although the originating agency 
has not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that 
the veteran was on notice of the fact that he should submit 
any pertinent evidence in his possession.  After notice was 
provided, the veteran was provided ample time to submit and 
identify pertinent evidence.

Although the veteran has not been provided notice of the 
type of evidence necessary to establish an effective date 
for an increased rating for his left leg amputation or left 
shoulder shell fragment wound, the Board finds that there is 
no prejudice to the appellant in proceeding with the 
issuance of a final decision on this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that increased schedular ratings are 
not warranted for the veteran's left lower extremity and 
left shoulder disabilities.  Consequently, neither a higher 
disability rating nor effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim was no more than harmless error.

The Board notes that the veteran has not been afforded VCAA 
complying notice with respect to a total disability rating 
due to individual unemployability resulting from service-
connected disability (TDIU).  In this decision, the Board is 
granting a TDIU.  Despite the inadequate notice provided to 
the veteran on this issue, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard.  In this regard, the Board notes 
that the matter of the effective date of TDIU benefits is 
not currently before the Board and the RO will have an 
opportunity to provide the required notice before assigning 
the effective date.

The Board also notes that the veteran has been afforded an 
appropriate VA examination addressing the severity of his 
left lower extremity amputation and left shoulder shell 
fragment wound scar.  Available service records and 
pertinent VA medical records have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided 
at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings 
for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).


Left Lower Extremity Amputation

The record reflects that the veteran sustained a severe 
perforated shell fragment wound of his left foot 
necessitating extensive hospitalization and surgical 
treatment.  
Service connection was established in February 1947for the 
veteran's shell fragment wounds of the left foot with severe 
injury to muscle group X.

Subsequent medical records showed that the veteran had 
osteomyelitis of his left foot.  Despite several surgical 
procedures over the years, the veteran's left lower 
extremity worsened necessitating a left below the knee 
amputation in April 1988.  By rating action in August 1988, 
the RO awarded special monthly compensation based upon the 
anatomical loss of one foot.  

In September 1999, the veteran submitted a claim for an 
increased rating for his service connected left lower 
extremity disability citing terrible pain in his lower left 
extremity.  In connection with his claim, he was afforded a 
fee basis VA examination in October 1999.  It was noted that 
he had a difficult time getting a properly fitted prosthesis 
following his amputation resulting in severe limitation of 
the left leg stump with occasional swelling, inflammation, 
and blistering of the stump.  The veteran complained of 
phantom pain as well as phantom sensation in his left foot.  
He also had some weakness and stiffness of the left knee as 
well as some subluxation.  The examiner observed that the 
veteran did not have much limited ability to walk so long as 
he used his prosthetic device.  The stump was well healed 
with no inflammation or neuroma.  The prosthesis had a good 
fit.  

Subsequent VA outpatient treatment records show that the 
veteran continued to complain of left stump pain, phantom 
pain, and stump numbness.  In November 1999, he was noted to 
have 5/5 motor strength throughout including his stump.  The 
veteran had a normal gait on his prosthetic limb with intact 
sensation of the stump area.  He was noted to have 
neuropathic pain in his left stump.  

In April 2002, the veteran was afforded another fee basis 
examination.  He continued to complain of frequent phantom 
pain that caused him to scream.  He also had painful rashes 
and blisters on his stump, especially during the summer.  
Examination of his stump revealed a 7.5 x .1 cm scar that 
was pale, flat, and linear without underlying tissue loss, 
disfigurement, limitation of function, edema, or keloid 
formation.  There was no swelling, deformity, tenderness, or 
neuroma of the amputation stump.  On examination, the left 
knee joint was stable with slightly decreased active range 
of motion, flexion to 110 degrees and extension to -10 
degrees.  Range of motion was limited by stiffness with no 
associated pain, weakness, fatigue, lack of endurance, or 
incoordination.  

In June 2004, he underwent surgical excision of a neuroma 
with revision of the below the knee amputation after 
complaining of left stump electrical shooting pain and 
worsening pain, especially at night. 

VA examination in January 2005 revealed an atropic stump 
with poor muscle coverage over the end of the stump.  The 
skin was intact and the scar was not breaking down.  There 
was also no evidence of infection and the veteran had full 
extension and flexion of the knee.  The knee also appeared 
to be stable.  It was noted that the veteran's amputation 
with chronic reflex sympathetic dystrophy was causing 
difficulty with the use of the prosthesis.  The veteran's 
neuropathy of the left leg stump had not been helped by an 
attempted surgical removal of the nerve end. 

Similar findings are described in a May 2006 examination 
report.  At that time, the veteran used a Rollator walker 
and electric scooter.  Chronic reflex sympathetic dystrophy 
was noted to affect the posterior tibial nerve and some 
small branches of that nerve extending into the stump.  The 
veteran was noted to have no significant excessive 
fatigability secondary to muscle weakness; however, there 
was excess fatigability and lack of endurance secondary to 
pain.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 60 percent 
evaluation under Diagnostic Code 5164.  38 C.F.R. § 4.68 
(2006).  Under those criteria, a 60 percent disability 
evaluation is warranted for amputation that is not 
improvable by prothesis controlled by natural knee action.  

The Board notes that the veteran has been assigned the 
highest schedular evaluation allowed for an amputation of 
the leg that is not improvable by a prosthesis controlled by 
natural knee action under Diagnostic Code 5164.  There is no 
indication that the veteran's lower left extremity effects 
the upper third of the thigh, one-third of the distance from 
the perineum to the knee joint measured from the perineum as 
contemplated by an 80 percent disability evaluation under 
Diagnostic Code 5161.  Furthermore, the evidence does not 
show that the veteran's amputation is manifested by 
disarticulation of the thigh with loss of the extrinsic 
pelvic girdle muscles as contemplated by a 90 percent 
disability evaluation under Diagnostic Code 5160.  
Accordingly, the Board must find that the criteria for a 
schedular disability evaluation in excess of the 60 percent 
current assigned are not met.

The Board notes that the VA examiner that conducted the 
January 2005 examination commented on the impact that the 
veteran's service-connected disabilities had on his 
employability.  The other service-connected disabilities and 
left leg below the knee amputation with chronic reflex 
sympathetic dystrophy would prevent the veteran from 
obtaining or being able to engage in any significant 
employment of any type.  Due to chronic pain which lead to 
easy distraction when performing tasks as well as lack of 
mobility, the veteran would not be able to engage in 
activities other than those he currently performed which 
amounted to nothing more than his activities of daily 
living.  

Under VA law and regulations, total disability ratings for 
compensation based on individual unemployability (TDIU) may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2004); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.  

The record indicates that the veteran is currently service-
connected for a left below the knee amputation, evaluated as 
60 percent disabling; degenerative disc disease of the 
lumbar spine, rated as 10 percent disabling; multiple 
cicatrices, rated as 10 percent disabling; a shell fragment 
wound of the left shoulder, rated as noncompensable; and 
abdominal scars, rated as noncompensable.  His combined 
disability evaluation is 70 percent.  Thus, he mets the 
threshold percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).  Furthermore, the evidence shows that his 
service-connected left knee disability renders him unable to 
obtain or maintain substantially gainful employment.  As 
such, the criteria for entitlement to TDIU have been met.  
Therefore, with application of the provisions of 38 C.F.R. § 
4.16(a), the Board finds that the evidentiary record 
supports a grant of entitlement to a TDIU.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005).  

In reaching this conclusion, the Board acknowledges that the 
RO has not specifically addressed the veteran's claim in 
terms of TDIU.  However, once a veteran submits evidence of 
a medical disability, makes a claim for the highest possible 
rating, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
identify the benefit sought has been satisfied and VA must 
consider whether a veteran is entitled to a TDIU.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).  In light of the foregoing, the 
veteran's advanced age, and the overwhelming evidence in 
support of a finding of unemployability due to service-
connected disability, the Board concludes that referral or 
remand of this issue to the RO would serve no purpose other 
than to needless delay the final decision on this claim.  
Given the favorable outcome set forth above, no conceivable 
prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Left Shoulder Scar

The record also reflects that the veteran sustained a mild 
penetrating wound of the left shoulder over the deltoid 
during combat in World War II necessitating the removal the 
removal of a foreign body.  

At his October 1999 fee basis examination, the veteran 
complained of left shoulder pain with a retained foreign 
body.  His shoulder became increasingly painful with cold 
weather.  Examination of his left shoulder revealed flexion 
to 180 degrees, abduction to 180 degrees, external rotation 
to 90 degrees, and internal rotation to 90 degrees, 
bilaterally.  While some tenderness to palpation over the 
left shoulder was noted, there was no pain, weakness, lack 
of endurance, fatigue, or incoordination affecting the range 
of motion.  A 11/4 inch by 3/4 inch scar was noted on the left 
shoulder at the deltoid muscle.  The examiner noted that 
there was no tenderness on the scar itself, keloid, 
adherence, inflammation, underlying tissue loss, ulcer, 
disfigurement, elevation or depression.  The examiner noted 
that the veteran had pain in his left shoulder as a result 
of irritation from shrapnel that limited his ability to use 
his left arm in order to lift heavy objects.  However, the 
examiner concluded that there was no limitation of function 
from the scar itself.  

Examination in April 2002 revealed 2 cross scars measuring 
2.5cm x .1cm vertically and 2cm horizontally.  These scars 
were pale and flat.  The examiner described them as linear 
without underlying tissue loss, disfigurement, or limitation 
function.  Furthermore, there was no evidence of skin rash, 
blisters, or ulcerations. 

A recent January 2005 VA examination report notes that the 
veteran had multiple well healed scars on various parts of 
his body including his shoulders. His left shoulder scar was 
about 3cm long.  The veteran reported pain in that area in 
cold weather and painful crepitus over the shoulder.  Range 
of motion passively over the shoulder was as follows:  
flexion to 170 degrees; abduction to 160 degrees; extension 
to 35 degrees, and painful internal rotation.  While prior 
X-ray reports showed a retained metallic body, no metal was 
palpable on examination.  The examiner notes that the 
veteran had osteoarthritis in his shoulder with 
supraspinatus tendinitis.  It was felt that these conditions 
were more likely than not accelerated by the use of crutches 
secondary to his left knee amputation. 

Examination in May 2006 revealed a 2.5 x .5 cm x 1 mm 
depressed nonadherent scar over the left deltoid.  There was 
no evidence of any muscle loss or breakdown of the scar.  
Furthermore, the examiner found no evidence of loss of 
function secondary to the scar.  The examiner was unable to 
determine the track of the original wound.  The examiner 
diagnosed left shoulder shrapnel wound with no significant 
residuals.   

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  
See 67 Fed. Reg. 49596- 49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if 
poorly nourished and subject to repeated ulceration or if 
they were tender and painful on objective demonstration.  
Scars could also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2002). 

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent 
evaluation.  Note (1) defines an unstable scar as one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2) defines a superficial scar as one 
not associated with underlying soft tissue damage.  The 
revised Diagnostic Code 7804 provides that superficial scars 
that are painful on examination warrant a 10 percent 
evaluation.  Note (1) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The 
revisions continue to provide that scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2006).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record indicates that the shell 
fragment scar of the left shoulder is not tender, painful, 
poorly nourished, subject to repeated ulceration or 
productive of functional impairment.  While the veteran has 
been noted to have functional impairment of the left 
shoulder, this impairment has been linked to the veteran's 
use of crutches.  There is no competent evidence of 
functional impairment attributable to the left shoulder 
scar.  As such, the currently assigned noncompensable rating 
for this disability is appropriate.

The Board concludes that the medical evidence is more 
probative of the degree of disability than the veteran's 
subjective statements.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

A schedular disability rating in excess of 60 percent for 
post operative residuals of a left below the knee amputation 
with chronic reflex sympathetic dystrophy is denied.

A total rating due to individual unemployability resulting 
from service-connected disabilities is granted, subject to 
the law and regulations governing the payment of VA 
compensation.

A compensable rating for residuals of a shell fragment wound 
to the left shoulder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


